Brotles, C. J.
1. In the light of the notes of the trial judge, as set forth in his order approving the grounds of the amendment to the motion for a new trial, the first two grounds are without merit; the remaining ground is merely an elaboration of the general grounds of the motion for a new trial.
3. The evidence connecting the accused with the offense charged, while wholly circumstantial, was sufficient to authorize the jury to find that it excluded every reasonable hypothesis save that of his guilt. See, in this connection, Yonce v. State, 154 Ga. 419 (114 S. E. 325), 29 Ga. App. 173 (114 S. E. 584), and cit.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.